At a former day of this term this case was affirmed, and appellant has filed a motion for a rehearing, insisting that the testimony of the witness Beck, who testified, "I came down to my shop early on the morning of the 18th of June, 1910. On my way to the shop I found a razor, about 250 yards east of the depot in the middle of the road. I turned the razor over to Jeff Tomlinson, the constable, who has since died. The razor here shown me is the razor I found. It had the gap in it, that is shown in it now. When I found it, it was closed up and in the box that it is now in. It had no blood on it. The blade is about four inches long, the handle six inches, and it is a deadly weapon," was inadmissible, because it "was not identified as the instrument with which defendant cut Claud Bouldin." The testimony, we think, was admissible.
The injured party testified: "Defendant cut me with what I took to be a razor."
Guy Bouldin testified: "Defendant jumped towards my brother and said, `I will cut your damn head off,' at the same time cutting him twice, with what I took to be a razor. I saw him take something out of his coat pocket which looked like a razor box, and open it, and take out of the box what I took to be a razor, and close the box and put it in his pocket."
Grover Porter testified: "I saw defendant pull something out of his pocket which I took to be a razor, and jump towards Claud Bouldin and cut him twice."
Bill Jones testified: "On the 17th day of June, 1910 — I think in the afternoon — the defendant, Willie Wilson, came to my shop. While there he told me he was going to Harwood that night and asked me to go with him. I refused. He said people had been running over him at places, and that if they tried it in Harwood he was fixed for them. He took out a razor box and handed it to me. I opened it and saw a razor. It had a black handle and was in a black box. He told me that if anyone bothered him in Harwood, he would cut the ass off them. The razor shown me now looks like the one Wilson had, except I never saw that big gap in it, and I never saw that white in the handle."
It was shown that after exhibiting the razor to Jones defendant took the train and went to Waelder, where he cut Bouldin. After the difficulty he returned to Harwood and got off the train at the depot near the place where the razor was found by Beck. The circumstances all indicate it was the instrument with which he cut *Page 85 
Bouldin. It was admissible under the evidence in the case as a circumstance to be weighed by the jury.
This being the only ground assigned, the motion for a rehearing is overruled.
Overruled.
[Rehearing denied June 23, 1911. — Reporter.]